DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “to piece the sealing members”. For purposes of examination, this is interpreted as a typo wherein the correct statement is “to pierce the sealing members”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9-12, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103960785 (Xie hereinafter) in view of WO2015038981 (Mamoun hereinafter).
A machine translation of CN103960785 was applied as a translation. All citations to ‘Xie’ refer to the machine translation.
Regarding claims 1, 2, 7, 12 and 16, Xie teaches an electronic smoking device (Fig. 1 and 2), comprising: an atomizer (8) and a liquid supply including four hollow containers comprised of bottles (4), wherein in bottles are hollow and have liquid impermeable walls, each container having an inner facing surface forming an aerosol channel (52) extending from a first end of the liquid supply to a second end of the liquid supply (Fig. 1). Xie teaches each of the container members having an opening at a first end of each of the containers formed by a puncturable seal on each container sealing the opening, wherein a projection (71) pierces the seal of each of the container members (Fig. 3).
Xie does not expressly teaches that each container is attached directly to at least one adjoining container. 
Mamoun, teaches that snap-feature connections are an example of a connector in an e-
cigarette that may be easily connected to and disconnected from each other anytime without
using any special tools ([00134]). It would have been obvious for one of ordinary skill in the art
at the time of the invention to have substituted the snap-feature connection with the connection mechanism (51) of Xie because the substitution would have a reasonable expectation of success and results in predictable results, namely the snap-feature connection may be easily connected to and disconnected from each other anytime without using any special tools (Mamoun, [00134)]).
Regarding claims 9, 10, 11 and 18, Xue does not expressly teach having only a first container and a second container, wherein each of the containers has a semi-circular outer surface and a semi-circular inner surface. 
However, it would have been obvious for one of ordinary skill in the art at the time of the invention to have combined the four containers of Xue into two containers, while keeping the overall shape of the four containers, since the courts have held that changes in shape, absent persuasive evidence that the particular configuration claimed was significant, is not sufficient to patentably distinguish over the prior art  (see MPEP 2144.04 IV B).
Regarding claim 19, Xue teaches that each container has a longitudinal semi-circular groove and when the containers are together, an aerosol channel is formed by the longitudinal semi-circular grooves (Fig. 1). 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Mamoun as applied to claims 1 and 11, respectively, above, and further in view of US 20110226236 (Buchberger hereinafter).
Regarding claims 8 and 17, Xue does not expressly teach that the hollow containers comprise translucent plastic. 
Buchberger teaches an inhaler with plastic liquid containers that store nicotine ([0113]).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the liquid containers of the electronic smoking device of Xue out of plastic with a reasonable expectation of success and predictable results. 
Xue teaches windows (not labelled but shown on 5) on the bottler holder (5), thus it would have been obvious for one of ordinary skill in the art at the time of filing to have made the plastic either translucent or transparent so that a user can see what is in the plastic bottles through the windows. 

Claims 4-6, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Mamoun as applied to claims 3, 11 and 19 above, and further in view of WO 2015117702 (Mironov hereinafter).
Regarding claims 4-6, 14-15 and 20, Xue does not expressly teach that the liquid supply is fixed against movement in the housing by a locking mechanism or a guiding mechanism.
Mironov teaches a cartridge (20) that is placed in the cavity (18) of an aerosol-generating device (10) using a locking mechanism (page 10, lines 18-27). The locking mechanism comprises a guiding mechanism that has a first guiding portion, specifically grooving on the housing of the cartridge, and a second guiding portion, specifically corresponding grooving formed in the wall of the cavity, wherein by rotating the cartridge axially for several turns, the liquid supply is locked to the housing (page 10, lines 18-27). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the locking mechanism, which includes a guiding mechanism, in order to retain the cartridge in the cavity (page 10, lines 22-24). 

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest further comprising an indentation seal on the indentation, the protrusion piercing the indentation seal when the first and second containers are attached to each other, to establish a fluid connection between the first and second containers.

Response to Arguments
Applicant’s arguments with respect to Lord have been fully considered and are persuasive.  Lord has been withdrawn. 
Regarding the argument that indentations and protrusions are not disclosed in Mamoun and the snap-feature in Mamoun relates to the housings, not to liquid containers, the Examiner respectfully disagrees. Mamoun, teaches that snap-feature connections are an example of a connector in an e-cigarette that may be easily connected to and disconnected from each other anytime without using any special tools ([00134]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the snap-feature connection with the connection mechanism (51) of Xie because the substitution would have a reasonable expectation of success and result in predictable results, namely the snap-feature connection may be easily connected to and disconnected from each other anytime without using any special tools (Mamoun, [00134)]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747